Citation Nr: 0208217	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness.  

2.  Entitlement to an initial compensable rating for chronic 
cervicitis.

(The issue of entitlement to service connection for fatigue, 
including as due to an undiagnosed illness will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from November 1987 to May 1993, including service in 
Southwest Asia theater of operations from February 1991 to 
May 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The February 1998 
rating action granted service connection for cervicitis, 
rated it 0 percent, and denied service connection for other 
disorders.  Although she filed a notice of disagreement with 
respect to a claimed headache disorder, her February 1999 
substantive appeal excluded that issue, and specified that 
appeals of only the three issues considered in this decision 
were proceeding.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for fatigue, including 
as due to an undiagnosed illness pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

The representative referred to the issue of service 
connection for headaches in several written presentations on 
appeal, initially in July 1999, well after the expiration of 
the period to complete an appeal.  These references may be 
reasonably interpreted as applications to reopen the claim 
for service connection.  The RO has not as yet considered the 
issue.  

Finally, in February 1998 correspondence the veteran raised a 
claim of service connection for uterine fibroids.  This 
matter and the application to reopen the claim of service 
connection for headaches are referred to the RO for 
clarification as to the veteran's intentions before further 
adjudication is undertaken.


FINDINGS OF FACT

1.  A July 1995 RO rating action denied service connection 
for a skin disorder based on a finding that there was no 
evidence of a skin condition in service.

2.  Evidence submitted since the July 1995 RO rating decision 
was not previously of record and bears directly and 
substantially on the question of whether a current skin 
disorder is causally related to the veteran's military 
service.

3.  The evidence is at least in equipoise regarding a nexus 
between the veteran's military service and her variously 
diagnosed skin disorder.

4. The veteran's cervicitis does not require continuous 
treatment.


CONCLUSIONS OF LAW

1. Evidence submitted since the July 1995 RO decision is new 
and material, and the claim of entitlement to service 
connection for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  A skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  The criteria for an initial compensable rating for 
cervicitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.116, Code 7612 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The RO found that new and material evidence had 
been submitted, and efforts to comply with the VCAA mandates 
were undertaken.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
includes service medical records, VA examination reports, VA 
treatment records, and private medical records.  No available 
outstanding evidence has been identified; the RO has made 
repeated inquiries of various medical facilities to obtain 
treatment records identified by the veteran, as well as a 
separation examination report, but none have been produced.  
The RO inquiry in July 2002 regarding VA records produced no 
records for the veteran.  The veteran has been notified of 
the applicable laws and regulations.  Discussions in the 
rating decisions, in the statement of the case, and in the 
supplemental statements of the case have informed her what 
she needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  Remand of this case to the RO 
for consideration in light of the regulations implementing 
the VCAA would serve no useful purpose, especially in light 
of the determination below.

Factual Background

Service medical records reveal the veteran was treated for a 
rash in her groin in March 1991, which was diagnosed as 
vulval dermatitis.  In December 1991, the veteran presented 
with an itchy rash on her legs, chest, and abdomen.  Small 
papules were noted on the legs.  Urticaria was diagnosed, and 
the veteran was ordered to stop taking some of the medication 
she was on.  The veteran complained of "being tired" in May 
1992.  Lab work was done, and the veteran sought information 
on taking iron pills, but no assessment beyond an 
undetermined etiology for her complaint of feeling tired.  As 
was noted above, there is no separation physical contained in 
the file, although the veteran maintains she did receive one 
and such is noted in the clinical records.  The RO's repeated 
attempts to locate any additional service medical records 
have been unproductive. 

Treatment records from November 1993 to May 1994, during the 
veteran's time as a military dependent, reveal complaints of 
a skin rash.  She sought treatment at a dermatology clinic in 
November 1993 for a rash she had beginning in December 1992.  
A skin biopsy showed no definite findings, and a topical 
ointment had not improved the condition after several months.  
The rash was seen on the left elbow, and there was 
hyperpigmentation of the hands.  The diagnoses included 
miliaria versus folliculitis versus full eczema.  In early 
1994 she was treated for widely scattered black lesions on 
her veteran's face and contact dermatitis was among the 
diagnoses.  Other contemporaneous reports show she presented 
with scattered papules, macules, and reticular 
hyperpigmentation on her chin and right shoulder.  A history 
of pruritic dermatitis was reported.  A differential 
diagnosis is generally illegible, but includes 
chronic/intermittent contact dermatitis and folliculitis.

Dependent treatment records from January and August 1994 
reveal treatment related to abnormal pap smears.  Mild 
dysplasia was seen on the cervix.  In August 1994, the 
veteran reported that no treatment had been required since 
her initial surveillance period.

On August 1994 VA examination, the veteran reported that she 
first noticed a rash in December 1992, on her right chest.  
She then saw it on her forearm and lower extremities.  She 
reported being seen at Walter Reed Hospital for a biopsy, 
which did not reveal a definite diagnosis.  The rash begins 
as a small conglomeration of vesicles or blisters, which then 
dry up, become hyperpigmented, and then go away.  She also 
had lesions on her face.  The examiner opined that the two 
conditions present were acne on the face and granuloma 
annulari or pityriasis lichenified chronicus on the forearm.  
The latter had also left light hyperpigmentation on the legs.

Evidence received since the July 1995 rating decision 
includes private gynecologic treatment records from July 1996 
to July 1997 that are principally directed to uterine 
fibroids.  Private medical records from June 1996 to March 
1998 reveal complaints of a skin rash of six years in June 
1996.  The lesions improved by July 1996.  A blood test that 
same month showed normal iron levels.  In October 1997, the 
veteran complained of dark pigmentation in spots on her 
cheeks.  The veteran complained of a rash over her whole body 
in December 1997.

On July 1997 VA examination, the veteran reported that the 
only medical treatment she was receiving was for uterine 
fibroids, but she also continued to have intermittent 
pruritic rashes.  On examination, no active lesions were 
seen.  There was some hyperpigmentation on the anterior 
thighs.  The diagnosis was general medical examination 
essentially negative and recurrent skin rash by history.  A 
psychiatric examination did not show any psychiatric disease, 
but complaints regarding a history of abnormal pap smears and 
recurring rashes were noted.

In July 1997 statements, the veteran's parents reported that 
prior to the veteran's service in the Persian Gulf, she had 
no disabilities or illnesses.  Upon returning from the 
Persian Gulf, she began having skin problems.

VA treatment records from November 1997 reveal a reported 
history of an abnormal Pap smear in 1991, followed by normal 
tests in 1992, 1993, and July 1997.  The examiner made an 
"incidental finding of fibroid."

On November 1997 VA examination, the veteran reported that 
she had a lot of fatigue upon returning from the Gulf War, 
but this improved markedly.  She complained of feeling 
fatigued in the mid-afternoon at work.  She complained of 
some skin rashes, especially on her extremities.  There were 
no significant acute or chronic skin lesions seen, although 
there were a few follicular areas scattered over the arms and 
other areas.  The general examination was reportedly not 
remarkable.  On psychiatric examination, the veteran 
complained of recurring rashes, fatigue, and fibroid tumors.  
She worked out three days a week, and being sweaty caused her 
to itch.  The impression was no psychiatric disease.

The veteran submitted a February 1999 statement in connection 
with her substantive appeal.  She stated that she had a 
problem with chronic fatigue since working a hectic schedule 
during the Gulf War, and had not sought medical attention 
since May 1992 because she was not comfortable with the 
quality of care she received.  She suspected that she was 
anemic, based on her mother's condition, but the military 
doctor did not investigate this.  Low iron was noted on later 
pap smears, and she began taking an iron supplement.  She 
also reported being treated for the iron deficiency and 
fatigue by a private physician.  The veteran also addressed 
her skin disorder and uterine fibroids.


Analysis

Service connection

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West 12 Vet. App. 
247, 253 (1999).


Skin disorder

The veteran failed to perfect her appeal of the July 1995 
rating decision after the issuance of a statement of the 
case.  The appeal was therefore closed, and the rating 
decision became final.  38 U.S.C.A. § 7105(d)(3), (c).  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
Here, several VA examination reports and private medical 
opinions directly relating to the matter of a nexus between a 
current skin disorder and service have been submitted.  This 
evidence was not previously of record, and bears directly and 
substantially upon the veteran's claim.  Hence it is new and 
material, and the claim of service connection for a skin 
disorder is reopened.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Inasmuch as the claim has been reopened, analysis proceeds to 
de novo review.  The Board finds at the outset that the 
evidence of record is sufficient for the determination 
required, and that further development of the evidence is not 
necessary.  Service medical records clearly show two 
instances of treatment for a rash.  The first, in March 1989, 
was isolated in the groin and related to an infection.  The 
second, in December 1991, was more extensive, and may have 
been caused by a medication allergy.  However, post-service 
medical treatment records show continued and consistent 
complaints of an intermittent rash on various parts of her 
body.  The most recent examinations found no active lesions, 
but did note evidence of past skin rashes, such as 
hyperpigmentation or follicular areas.

The Board finds that all three critical elements of a service 
connection claim are established with respect to a skin 
disorder.  There is clear evidence of an in-service skin 
disorder, as well as evidence, both lay and medical, of 
current skin problems.  The continuity of treatment and 
complaints is sufficient to establish the nexus between 
military service and the veteran's variously diagnosed skin 
disorder.  The evidence viewed liberally favors service 
connection for a skin disorder.  38 C.F.R. §§ 3.103,  3.303.

Increased initial rating for chronic cervicitis

Initially, the Board notes that service connection has been 
granted solely for chronic cervicitis, claimed as abnormal 
pap smears.  In response to requests for additional evidence 
regarding this condition, the veteran has submitted medical 
evidence and argument related to uterine fibroids, a 
condition diagnosed incidental to the investigation of her 
abnormal pap smears, and first diagnosed more than a year 
after her separation from service.  Her statements and 
argument concerning uterine fibroids constitute the informal 
filing of a claim of service connection for that condition, 
but they are not related to the abnormal pap smears and 
cervicitis rated here.  

This rating, under Code 7612, provides that a noncompensable 
rating is assigned where symptoms do not require continuous 
treatment. Where continuous treatment is required, a 10 
percent rating is assigned.  Where continuous treatment does 
not control the symptoms, a 30 percent rating is warranted.  
38 C.F.R. § 4.116, Code 7612.

Here, there is no evidence of continuous treatment for any 
disease of the cervix.  Although there were follow-up pap 
smears ordered as a result of in-service abnormal tests, the 
veteran stated that after the initial surveillance period, no 
further treatment had been required.  Following her diagnosis 
with uterine fibroids, she was seen regularly for that 
worsening condition, but the treatment has not been for 
cervicitis.  Therefore, on a facts found basis the next 
higher, 10 percent rating is not warranted.


ORDER

Service connection for a skin disorder is granted.

An initial compensable rating for chronic cervicitis is 
denied.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

